 



Exhibit 10.4

EXECUTION COPY

MARKETING AGREEMENT

BY AND BETWEEN

COLDWELL BANKER REAL ESTATE CORPORATION,
CENTURY 21 REAL ESTATE CORPORATION,
ERA FRANCHISE SYSTEMS, INC., AND
SOTHEBY’S INTERNATIONAL AFFILIATES, INC.

AND

CENDANT MORTGAGE CORPORATION

 



--------------------------------------------------------------------------------



 



MARKETING AGREEMENT

This Marketing Agreement (“Agreement”) is entered into as of the 31st day of
January, 2005 (“Effective Date”), between Cendant Mortgage Corporation (to be
renamed PHH Mortgage Corporation), a New Jersey corporation (“PHH Mortgage”)
having an office at 3000 Leadenhall Road, Mt. Laurel, New Jersey 08054 and
Coldwell Banker Real Estate Corporation (“Coldwell Banker”), Century 21 Real
Estate LLC, ERA Franchise Systems, Inc. (“ERA”), and Sotheby’s International
Affiliates, Inc., each having offices at 1 Campus Drive, Parsippany, New Jersey
07054 (each a “Brand” and collectively, the “Brands”) (collectively, the
“Parties”).

WHEREAS, PHH Mortgage is engaged in providing mortgage services that include
counseling, efficient processing, origination, and servicing of mortgage loans
on homes located in the United States; and

WHEREAS, the Brands operate as real estate franchisors that license their
respective marks, tools, and systems to independently owned and operated real
estate brokerages who in turn provide home purchase and sales services to their
customers; and

WHEREAS, PHH Mortgage and Coldwell Banker, ERA and TM Acquisition Corp. executed
a trademark license agreement of even date herewith pursuant to which PHH
Mortgage licensed Coldwell Bank Mortgage®, Century 21 Mortgage® and ERA
Mortgage® names and marks; and

WHEREAS, PHH Mortgage and the Brands wish to develop a marketing program
(“Program”) the purpose of which will be to market PHH Mortgage’s mortgage
services to the Brands’ franchisees (the “Franchisees”) offices;

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Parties hereby agree as follows:



1.  
The Program.



  (a)  
The Brands shall recommend PHH Mortgage as their preferred providers of mortgage
programs and products to their Franchisees. The Program shall also include mail
inserts, brochures and advertisements on a quarterly basis to the Franchisees.
In addition, the Brands shall provide access to PHH Mortgage in the Brands’
company newsletters and to all of the Franchisees, if appropriate, during
periodic sales meetings. The Brands shall also actively promote the PHH Mortgage
products and services to the Franchisees, and such Franchisees’ sales agents (as
applicable), including without limitation, providing annual letters or e-mails
(the contents of such promotional literature could be determined within the
reasonable discretion of the Brands) to both the Franchisees and the
Franchisees’ sales agents, as appropriate, from the respective Brands’
presidents or chief operating officers promoting the salability of the PHH
Mortgage products and services. Additionally, the Brands shall provide PHH
Mortgage (at no additional charge) at each of the Brand’s and Cendant’s
residential real estate trade shows (as applicable) and at each of the Brand’s
and Cendant’s international business conferences relating to real estate where
there is a trade show: (i) two (2) complimentary standard size booths at a
mutually agreeable location prominent to visitors to such trade shows or
international business conference; and (ii) an opportunity for a PHH Mortgage
representative to host its own break-out session (if any are held) during such
conferences on a day on which a majority of such break-out sessions are being
held and at a location where a majority of break-out sessions are being held,
and at a location reasonably designed to obtain participation.

 



--------------------------------------------------------------------------------



 



     
The Brands shall provide to PHH Mortgage (at no charge to PHH Mortgage) a
meaningful opportunity for a senior member of PHH Mortgage’s management to speak
for a period of time, mutually agreed upon by the parties, at each Brand’s
annual franchise conventions subject to respective Brand approval of individual
and script, which approval shall not be unreasonably withheld. PHH Mortgage
shall abide by all reasonable rules established by the Brands or the convention
center for each such convention.
       
The Brands shall provide to PHH Mortgage (at no charge) a “premier” (or highest
level that may exist) sponsorship at all brand national conventions, regional or
local conferences under the control of the Brands.
       
The Brands shall include on-line promotion on each of the Brand sites of the PHH
Mortgage opportunity, as well as a hyperlink to the PHH Mortgage site. PHH
Mortgage agrees not to over-ride any browser or back functionality for those
users who arrive at the PHH Mortgage site from such link and shall provide a
link back to such Brand site on each of the PHH Mortgage web pages.
       
The Brands shall also provide PHH Mortgage certain marketing opportunities as
set forth on Exhibits A-D.
    (b)  
Although each Brand shall market PHH Mortgage to its Franchisees as required by
the Program, the Brands shall not be required to, and they shall not as part of
the Program, provide advice, counseling or assistance to consumers in connection
with any particular mortgage loan for which the consumers have applied or may
apply to PHH Mortgage.
    (c)  
The Brands shall encourage their Franchisees to embrace PHH Mortgage as each
Franchisee’s provider of mortgage products and services and, when and where

 



--------------------------------------------------------------------------------



 



     
appropriate, to inform the Franchisees’ agents of the mortgage loan products and
services offered by PHH Mortgage.
    (d)  
The Brands shall provide monthly reports to PHH Mortgage reflecting monthly
Franchisee mortgage activity.
    (e)  
The Brands shall offer to PHH Mortgage those additional programs, and shall
employ those strategies with respect thereto, as are listed on Exhibit E.



2.  
Compensation. Beginning on March 1, 2005, PHH Mortgage shall pay a fee to the
Brands (“Monthly Marketing Fee”) for the access and marketing provided under the
Program every month during the term of this Agreement (“Monthly Term”). The
amount of the Monthly Marketing Fee is set forth in Exhibit 2 hereto as amended
from time to time in accordance with this Section 2. The Monthly Marketing Fee
shall be paid in arrears, on the first day of the month next succeeding the end
of the Monthly Term in respect of which such fee is paid, with the exception of
the first payment which shall be made with the second payment when the second
payment is due on April 1, 2005. The Parties each acknowledge and agree that the
Monthly Marketing Fee reflects the reasonable and fair market value of the goods
and services to be provided by the Brands under the Program, without regard to
the value or volume of Mortgage Loans that may be attributable to the Program.
     
     Not more frequently than once each year, any Party may notify the other, in
writing, of its determination (a “Determination”), and the basis thereof, that
the Monthly Marketing Fee amount may fail to reflect the reasonable and fair
market value of the goods and services to be provided by the Brands, such
determination to be based upon all relevant information made available to the
Parties, including but not limited to: (i) the number of real estate agents
employed by or working with the Brand’s Franchisees; (ii) the number of real
estate customers (including home buying customers) of the Brand’s Franchisees;
(iii) the average, number and range of sales prices and sales of homes by the
Brand’s Franchisees; (iv) the Brand’s marketing area; (v) the number of
consumers and agents of the

 



--------------------------------------------------------------------------------



 



   
Brand’s Franchisees indicating that they have heard, seen or recall the Program,
as indicated by surveys or other mean; and (vi) changes thereto since the prior
year (collectively, the “Data”). To the extent it is reasonably available, the
Brands agree to provide the Data to PHH Mortgage. If the other Party agrees with
the Determination, the Monthly Marketing Fee amount shall be so adjusted,
effective upon the commencement of the next applicable one-month term. If there
is disagreement, the Parties shall attempt in good faith to resolve the
disagreement. If the Parties are unable to resolve the disagreement within sixty
(60) days following the date on which the notifying Party provide notice to the
other Party of its desire to change the Monthly Marketing Fee, the parties shall
refer the disagreement to an independent third party jointly selected by the
Parties and having expertise in the real estate brokerage and mortgage
businesses to resolve the disagreement.
  3.  
Exclusivity. Each of the Brands hereby agrees that, except as set forth below or
elsewhere in this Agreement, such Brand shall exclusively recommend PHH Mortgage
as provider of Mortgage Loans to the independent sales associates affiliated
with such Brand’s Franchisees. Each of the Brands further agrees that it shall
actively and exclusively promote PHH Mortgage and its Mortgage Loan origination
services to such Brand’s Franchisees; provided, however that:
     
                    (i)   No Brand Franchisee shall be required, in any manner
whatsoever, to condition doing business with a customer on such customer
obtaining a Mortgage Loan from, having to contact, or having to agree to be
contacted by, PHH Mortgage; and
     
                    (ii)   PHH Mortgage acknowledges that neither the Brands nor
any of their Affiliates have the right to co-brand with a Person that is not a
Cendant Affiliate the “Sotheby’s International Realty” name and mark and that
all marketing materials directed to the customers of the Sotheby’s Brand’s
Franchisees will be branded as “PHH Mortgage.”

 



--------------------------------------------------------------------------------



 



4.  
Relationship. The relationship between PHH Mortgage and the Brands shall be that
of independent contractors and no party shall be or represent itself to be an
agent, employee, partner or joint venturer of the others, nor shall any party
have or represent itself to have any power or authority to act for, bind or
commit another party. PHH Mortgage shall have sole discretion and authority with
respect to product development, origination, processing, underwriting and
servicing of all mortgage financing.
  5.  
Confidential Information. Each party recognizes that, during the term of this
Agreement, its directors, officers or employees may obtain knowledge of trade
secrets, membership lists and other confidential information, including the
terms of this Agreement, of the other party which are valuable, special or
unique to the continued business of that party (collectively, “Confidential
Information”). Accordingly, each party hereby agrees that Confidential
Information will be held in strict confidence, and each Party hereto will
exercise the same degree of care with respect thereto that such Party uses to
preserve and safeguard its own confidential proprietary information. The
Confidential Information will not directly or indirectly be divulged, disclosed,
sold or communicated to any other person or entity or used for any purposes
other than those purposes expressly contemplated by this Agreement, except as
otherwise required by judicial or regulatory authorities having jurisdiction in
respect thereof.
  6.  
Disclaimer. Neither PHH Mortgage nor the Brands make any representation or
warranty to each other regarding the effect that this Agreement and the
consummation of the transactions contemplated hereby may have upon the Foreign,
Federal, State or local tax liability of the other.
  7.  
Severability. If any provision of this Agreement should be invalid, illegal or
in conflict with any applicable state or federal law or regulation, such law or
regulation shall control, to the extent of such conflict, without affecting the
remaining provisions of this Agreement.

 



--------------------------------------------------------------------------------



 



8.  
Term and Termination. The term of this Agreement shall be coextensive with the
term of the Strategic Relationship Agreement (as defined below). This Agreement
shall terminate automatically upon the termination of the Strategic Relationship
Agreement in accordance with its terms, except that the obligations of the
parties set forth in Sections 5 and 9 of this Agreement shall survive any such
termination and the obligations of PHH Mortgage under Section 2 of this
Agreement shall survive any such termination solely with respect to any unpaid
amount of any Monthly Marketing Fee payable in respect of any Monthly Term or
portion thereof prior to such termination.
  9.  
Hold Harmless.



  (a)  
PHH Mortgage agrees to indemnify, defend and hold the Brands harmless from and
against any and all claims, suits, actions, liability, losses, expenses, or
damages which may hereafter arise, which the Brands, its affiliates, directors,
officers, agents or employees may sustain due to or arising out of any negligent
act or omission or by breach of any agreement with a Brand Franchisee by PHH
Mortgage, its affiliates, officers, agents, representatives or employees or out
of any act by PHH Mortgage, its affiliates, officers, agents, representatives or
employees in violation of this Agreement or in violation of any applicable law
or regulation.
    (b)  
The Brands agree to indemnify, defend and hold PHH Mortgage harmless from and
against any and all claims, suits, actions, liability, losses, expenses, or
damages which may hereafter arise, which PHH Mortgage, its affiliates,
directors, officers, agents or employees may sustain due to or arising out of
any gross negligence on the part of the Brands or any of their affiliates,
officers, agents, representatives or employees (it being understood that no
Brand Franchisee shall be an affiliate, agent or representative of a Brand for
any purpose under this Agreement).



10.  
License. PHH Mortgage hereby grants to the Brands during the term of this
Agreement the limited, revocable license and right to use PHH Mortgage’s name,
trade names (as

 



--------------------------------------------------------------------------------



 



   
applicable), service marks, trademarks, logos and emblems (collectively known as
the “Licensed Marks”) solely for the purpose of marketing and promoting PHH
Mortgage under the terms of this Agreement. The Brands shall have no right,
title, or interest in or to the Licensed marks other than to use the Licensed
Marks pursuant to the terms of this Agreement.
  11.  
Notices. All notices required or permitted by this Agreement shall be in writing
and shall be given by certified mail, return receipt requested or by reputable
overnight courier with package tracing capability and sent to the address at the
head of this Agreement or such other address that a party specified in writing
in accordance with this paragraph.
  12.  
Amendment. The terms and conditions of this Agreement may not be modified or
amended other than by a writing signed by all Parties.
  13.  
Assignment; Binding Nature. The terms of this Agreement shall be binding upon
and shall inure to the benefit of the Parties hereto. This Agreement shall not
be assigned by any party without the express prior written consent of the other
party.
  14.  
Entire Agreement. This Agreement and any Exhibits attached hereto constitute the
entire Agreement between the Parties and supercede any and all prior and
contemporaneous agreements, understandings, documents, negotiations, and/or
discussions (whether oral or written) between the Parties with respect to the
subject matter hereof.
  15.  
Governing Law. This agreement shall be subject to and construed under the laws
of the State of New York, without reference to conflicts of law provisions
thereof.
  16.  
Definitions.



  (a)  
“Operating Agreement” means the Amended and Restated Limited Liability Company
Operating Agreement for PHH Home Loans, LLC, dated as of January

 



--------------------------------------------------------------------------------



 



     
31, 2005, by and between PHH Broker Partner Corporation and Cendant Real Estate
Services Venture Partner, Inc.
    (b)  
“Strategic Relationship Agreement” means the Strategic Relationship Agreement,
dated as of January 31, 2005, by and among Cendant Real Estate Services Group,
LLC, Cendant Real Estate Services Venture Partner, Inc., PHH Corporation, PHH
Mortgage, PHH Broker Partner Corporation and PHH Home Loans, LLC.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed the
day and year first above written.

 


CENDANT MORTGAGE CORPORATION

Signature: /s/ Terence W. Edwards

By: Terence W. Edwards

Title: President and Chief Executive Officer
 

COLDWELL BANKER REAL ESTATE CORPORATION

Signature: /s/ Eric J. Bock                

By: Eric J. Bock

Title: Executive Vice President and Secretary
 

CENTURY 21 REAL ESTATE LLC

Signature: /s/ Eric J. Bock                

By: Eric J. Bock

Title: Executive Vice President and Secretary
 

ERA FRANCHISE SYSTEMS, INC.

Signature: /s/ Eric J. Bock                

By: Eric J. Bock

Title: Executive Vice President and Secretary
 

SOTHEBY’S INTERNATIONAL AFFILIATES, INC.

Signature: /s/ Eric J. Bock                

By: Eric J. Bock

Title: Executive Vice President and Secretary

 